DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on August 17, 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  the recitation “being generating by sweeping” should be amended to “being generated by sweeping” in claim 9, line 2 and claim 12, line 2.  Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0243093 to Tonar et al.
As to claim 1, Tonar discloses a method comprising: applying sequences of at least one driver signal adapted to drive a transducer adaptively coupled to a top cover, the transducer being excited based on the sequences to vibrate the top cover to remove a contaminant from a surface of the top cover (see, e.g., Tonar paragraph [0080], [0132] disclosing a transducer adaptively coupled to a top cover; [0132], [0138]-[0145] disclosing various modes to activate the transducer to vibrate the top cover to remove a contaminant from the surface of the top cover and the use of driver signals to drive the 
As to claim 2, Tonar discloses that one of the sequences can be a dehydration sequence, the dehydration sequence being applied to the transducer to vibrate the top cover to at least partially dehydrate the contaminant (see Tonar paragraphs [0132] or [0143] where the cleaning mode or the water droplet removing mode can be considered a dehydration sequence).  While Tonar does not explicitly disclose that the cleaning mode or the water droplet removing mode is the first sequence, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
As to claim 4, Tonar discloses that one of the modes can be a heating sequence, the heating sequence being applied to the transducer to vibrate the top cover to at least partially heat the contaminant in response to applying the dehydration sequence to the transducer (see Tonar paragraphs [0138], [0140] and [0145] disclosing a heating sequence applied to the transducer to vibrate the top 
As to claim 6, Tonar discloses that one of the modes can be a cleaning mode or an atomization mode, where said mode being applied to the transducer to vibrate the top cover to expel at least a portion of the contaminant from the top cover in response to applying the dehydration sequence to the transducer (see Tonar paragraphs [0132] and [0144] disclosing a cleaning mode or an atomization mode).  While Tonar does not explicitly disclose that the cleaning mode or the atomization mode is the third sequence, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.

Claims 3, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0243093 to Tonar et al. as applied to claims 1, 2 and 4 above, and further in view of U.S. Patent App. Pub. No. 2017/0019065 to Li et al.
Tonar is relied upon as discussed above with respect to the rejections of claims 1, 2 and 4.
As to claim 3, Tonar discloses that the generated driver signals have respective frequencies based on the first set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to at least partially dehydrate the contaminant (see Tonar paragraph [0132] and [0143]).  Tonar does not explicitly disclose amplitudes based on the first set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the amplitude based on the first set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 5, Tonar discloses that the generated driver signals have respective frequencies based on the second set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to at least partially dry the contaminant (see Tonar paragraph [0132], [0138], [0140] and [0145]).  Tonar does not explicitly disclose amplitudes based on the second set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the amplitude based on the second set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 7, Tonar discloses that the generated driver signals have respective frequencies based on the third set of sequence parameters and providing the driver signals to the transducer to vibrate the top cover to expel at least a portion of the contaminant (see Tonar paragraph [0132] and [0144]).  Tonar does not explicitly disclose amplitudes based on the third set of sequence parameters.  Li discloses that it is known in the art that amplitude is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in 
As to claim 8, Tonar discloses that the various modes (read as first, second and third sequences) have signal characteristics based on each mode’s sequence parameters, respectively (see Tonar paragraphs [0132], [0138]-[0145]).  Tonar does not explicitly disclose that the driver signals have timing characteristics, but Li discloses that it is known in the art that length in time is a known results-effective parameter to adjust for specific cleaning modes (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to set the length in time based on the each set of sequence parameters as disclosed by Li and the results would have been predictable (optimizing each mode’s function).
As to claim 9, the combination of Tonar and Li discloses that the first driver signals can be first sweep signals, the first sweep signals being generated by sweeping each of the first driver signals over a predetermined frequency range (see Tonar paragraphs [0132] and [0143]).
As to claim 10, the combination of Tonar and Li discloses that the cleaning mode can be pulsed (read has having first and second dehydration driver signals) (see Tonar paragraph [0132]).  Since Tonar does not disclose adjusting the amplitude while sweeping the frequency, it is understood that Tonar discloses that the amplitude is constant during the frequency sweep.  As discussed in the rejection of claim 8 above, the length of time is a known results-effective variable.  Since the claim does not specify any specific characteristics, such as what the frequency sweeps are or the periods of time, of the first and second dehydration driver signals, the disclosure of the pulsing frequency sweeps during the cleaning mode disclosed by the combination of Tonar and Li are considered as meeting the claim recitations.  Furthermore, while Tonar does not explicitly disclose that the water removal mode is repeated, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere 
As to claim 11, Tonar discloses that the heater control can be adjusted so that the heater ramps up (see Tonar paragraph [0138]) and Li discloses that it is known to adjust amplitude to control the strength of the transducer (see Li paragraph [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tonar and Li such that the heating step includes increasing the amplitudes as well as sweeping the frequencies in order to optimize the heating step (see Tonar paragraphs [0132], [0138] and Li paragraph [0034]).
As to claim 12, Tonar discloses that the third driver signals can be third sweep signals, the third sweep signals being generated by sweeping each of the third driver signals over the predetermined frequency range (see Tonar paragraph [0132] and [0144]).
As to claim 13, the combination of Tonar and Li discloses that the cleaning mode can be pulsed or that the atomization can be repeated (read has having first, second, third and fourth expulsion driver signals) (see Tonar paragraphs [0132] and [0144]).  Since Tonar does not disclose adjusting the amplitude while sweeping the frequency, it is understood that Tonar discloses that the amplitude is constant during the frequency sweeps.  As discussed in the rejection of claim 8 above, the length of time is a known results-effective variable.  Since the claim does not specify any specific characteristics, such as what the frequency sweeps are or the periods of time, of the first, second, third and fourth expulsion driver signals, the disclosure of the pulsing or repeating frequency sweeps during the cleaning mode or the atomization mode disclosed by the combination of Tonar and Li are considered as meeting the claim recitations (and also duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious) and said duplication is understood as meeting the claim recitations for the same reasons discussed earlier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714